Citation Nr: 1108836	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  07-21 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis of the right knee.

2.  Entitlement to service connection for traumatic arthritis of the left knee.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1980, from December 1992 to March 1993, and from January 2003 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2005 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania, that denied the benefits sought.

The Veteran appeared at a local hearing in September 2006 before an RO decision review officer.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Of record is a September 2004 RO e-mail that requests the Veteran's service treatment records for all periods of service, and a response to the effect that no service treatment records were available at a certain location.  The July 2005 rating decision notes consideration of service treatment records for the period October 1983 to December 2004.  There is, however, no administrative determination of unavailability of service treatment records related to the Veteran's initial period of service, i.e., the term between June 1976 and June 1980.  In light of the fact the Veteran asserts her symptomatology started during basic training for her initial active tour, those service treatment records are relevant to a full appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a comprehensive corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal.

2.  The AMC/RO shall inquire of all potential records depositories, to include the National Personnel Records Center and any Army Reserve Records Center as to whether the Veteran's service treatment records for the period June 1976 to June 1980 are extant.  All efforts to obtain those records must be documented and, if indicated by the efforts expended, a determination of unavailability entered in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  Then review the Veteran's claim de novo in light of any additional evidence obtained.  If any claim is not granted to her satisfaction, send her and her representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


